Citation Nr: 0627141	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine/neck 
disability, claimed as secondary to service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  He also had active duty for training at various times 
as a member of the Army National Guard, to include a period 
in June 1989 when he suffered a left knee injury, the 
residuals of which eventually became service-connected.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 2006, the veteran sent evidence (doctor visit notes, 
MRI report) to the RO.  A few days after it was received, the 
supplemental statement of the case (SSOC) was issued and sent 
to the veteran and his representative.  That SSOC did not 
include the April 2006 evidentiary submission in the list of 
evidence relied upon in reaching a decision.  Also, in June 
2006, the Board received Social Security Administration (SSA) 
records that the RO had received in July 2003.

A SSOC is a document prepared by the agency of original 
jurisdiction to inform the appellant of any material changes 
in, or additions to, the information included in any prior 
SSOC.  38 C.F.R. § 19.31(a) (2005).  The RO must furnish an 
SSOC to the veteran if it receives additional pertinent 
evidence after the most recent SSOC has been issued and 
before the appeal is certified to the Board.  38 C.F.R. 
§ 19.31(b)(1).  But if the evidence received during an appeal 
is either duplicative or not relevant to the issue on appeal, 
another SSOC is not necessary.  38 C.F.R. § 19.37(a).  

Here, the SSA records received in June 2006 are duplicates of 
documents that the RO relied upon in this appeal.  See SSOC 
dated April 2004 (Evidence relied on included SSA medical 
records and disability determination dated September 20, 
1993).  And the other medical records (Office visit notes of 
January 10 and February 21, 2006, and January 2006 MRI 
report) address the condition of the veteran's lumbar spine.  
That condition is not an issue in this appeal, which is 
limited to the veteran's cervical spine/neck condition.  As a 
result, a remand to have the RO initially address the 
April 2006 evidentiary submission is not necessary.  Cf., 
38 C.F.R. § 20.1304 (for evidence received after Board 
certification, only evidence that relates to or has a bearing 
on the appellate issues must be referred to the RO).  


FINDINGS OF FACT

1.  No cervical spine/neck disorders were incurred or 
aggravated during service or during active duty for training.  

2.  The veteran has current disorders of cervical 
radiculopathy, spondylosis, chronic polyarthralgias, and mild 
degenerative disc disease at C4-C5 and C5-C6 of the cervical 
spine/neck.   

3.  The veteran's current disorders of the cervical 
spine/neck were not incurred as a result of, or aggravated 
by, the veteran's service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine/neck 
disability, claimed as secondary to service-connected left 
knee disability, have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has two methods of establishing service 
connection for a cervical spine/neck disorder available to 
him:  direct and secondary.  Direct service connection 
authorizes compensation for the aggravation during active 
service of a preexisting injury or disease or for a 
disability or disease incurred during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) (a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of the relationship between 
that disability and an injury or disease incurred or 
aggravated in service).  Disorders diagnosed after discharge 
may still be service-connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record does not support a claim for direct service 
connection.  Since the veteran's entrance examination is 
silent as to any cervical spine/neck disorder before service, 
no such preexisting condition could have been aggravated 
during service.  In addition, the veteran's service records 
show he did not incur any cervical spine/neck disorder during 
service.  He was never treated for any cervical spine/ neck 
disorders during service.  Neither the veteran nor the 
examiner noted any spine disorders at separation from active 
service.  After the veteran's 1989 injuries, the veteran 
separated from the Army National Guard on the basis of 
medical conditions, none of which involved the cervical 
spine/neck.  

The veteran bases his claim on secondary service connection.  
Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  Service 
connection may also be established on a secondary basis for 
the aggravation of a nonservice-connected condition by a 
service-connected disability.  Id.  In that circumstance, 
however, the veteran's compensation is limited to the degree 
of disability (and only that degree) over and above the 
degree of disability that existed prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The record 
makes clear that the veteran currently has a cervical 
spine/neck disability.  But the veteran has failed to 
establish that his current condition is proximately due to, 
the result of, or aggravated by, a service-connected 
disability.  

The veteran believes that in December 1989, when his service-
connected left knee disability caused him to fall, in 
addition to hurting his lower back (for which disability he 
has been granted service connection), he also hurt his 
cervical spine/neck.  The veteran is competent to testify 
about the circumstances of the fall as well as the physical 
symptoms that he experienced thereafter.  As a lay person, 
however, his opinion on a matter that requires medical 
knowledge, such as the cause of a medical condition, cannot 
be considered competent evidence to support his claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
without appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical 
matter). 

Competent medical evidence does exist, however, that the 
veteran's cervical spine/neck disorder is not related to his 
service-connected knee disability.  In December 2005, the 
veteran examined for the purpose of determining the etiology 
of his cervical spine/neck disorder.  The examiner reviewed 
the claims file, provided a physical exam, and concluded that 
the veteran's neck condition was less likely than not related 
to his service-connected knee disability.  In his opinion, 
had there been significant injury to the cervical spine/neck, 
at the same time the knee and lower back were evaluated, the 
hospital would also have evaluated the neck condition.  His 
conclusion was based on the complete lack of evidence in the 
medical record that would connect the fall in which the 
veteran injured his lower back and knee to the complaints of 
pain in the neck.  

The December 2005 opinion is consistent with three other 
medical opinions in the claims folder.  In July 2001, after a 
neurology examination to determine whether there was a 
relationship between the left knee, back, and neck 
conditions, that examiner concluded that the trauma to the 
veteran's knee did not induce the arthritic pain in the 
veteran's spine.  In March 2004, a VA examiner stated that on 
the basis of the claims file, physical examination, and X-ray 
evidence, the veteran's neck disability was not at least as 
likely as not related to his service-connected left knee 
disability.  And in September 2004, a certified registered 
nurse practitioner examined all the evidence in the claims 
folder in order to provide a medical opinion.  He noted that 
the type of condition the veteran had was much more likely to 
be due to age, genetics, lifestyle, smoking, nutrition, and 
the amount of physical activity of a person rather than 
related to a single traumatic incident.  He concluded it was 
not at least as likely as not that the veteran's neck 
condition was etiologically related to his service-connected 
knee disability.  

The medical records in the claims file support those medical 
opinions.  At the time of the fall, the veteran complained of 
low back pain.  X-rays were taken of the veteran's lumbar 
spine and the RO later granted secondary service connection 
for the lumbar spine disorder.  The RO determined that the 
service-connected knee disability caused the December 1989 
fall, which proximately caused the veteran's lumbar spine 
disability.  But at the time of that fall, the record 
contains no evidence of cervical spine/neck complaints.  No 
X-rays were taken of the veteran's cervical spine.  Nothing 
in the Army National Guard medical records show any complaint 
by the veteran about his cervical spine/neck for the four 
years after the fall.  To the contrary, Army National Guard 
medical records after his fall show that whenever he was 
given a physical examination, his neck was consistently noted 
as supple and non-tender.  The veteran's complaints about his 
cervical spine/neck do not appear until June 1994, almost 
five years after his fall.  

The only evidence to the contrary is an April 2001 VA 
examination report that states that the fall the veteran had 
in 1989 after the left knee locked up aggravated his 
neck/back condition.  This opinion is not given as much 
probative weight as the four opinions discussed above.  
First, the opinion implies that the veteran had an existing 
neck/back condition at the time of the December 1989 fall, 
but no evidence supports that assumption.  Even the veteran 
acknowledges that his neck never bothered him before his 
December 1989 fall.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  Second, that examiner sought a 
neurological consult and notes that  consulting report in the 
addendum.  But the neurology report makes clear that the fall 
did not induce the veteran's neck condition. Yet, the 
examiner did not acknowledge that the opinions differed or 
discuss why his or her opinion differed from the neurology 
report.  Indeed, there is no rationale provided at all for 
the examiner's opinion.  A bald conclusion, without any 
explanation, that is contrary to all the other medical 
opinions, is not persuasive.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board is responsible to weigh medical 
evidence and can favor one opinion over another).  

Since the medical evidence that the cervical spine/neck 
disorder is not proximately due to, the result of, or 
aggravated by, the service-connected knee disability is far 
more probative than the evidence to the contrary, the benefit 
of the doubt doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102 is not applicable here.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The veteran's representative argues that the veteran was 
never notified: of the first three requirements above; of his 
right to submit the evidence of private physicians; of 
specific evidence that might be helpful in substantiating his 
claim; or of any negative evidence against the claim.  As 
discussed below, the veteran's representative is mistaken.  

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The first evidentiary letter sent to the veteran was in 
January 2000.  The RO explained that in order to re-open a 
claim that had been previously denied, the veteran would have 
to submit new and material evidence.  That letter not only 
explained the meaning of new and material evidence, but it 
also suggested that the veteran submit evidence of a 
diagnosis made within one year after discharge as well as 
evidence that the veteran had been treated on a continuous 
basis thereafter.   

After the Board's May 2003 decision re-opening the veteran's 
claim, the RO's June 2003 letter described  the evidence 
needed to support the veteran's claim on the merits.  It 
described the evidence necessary to substantiate a claim for 
service connection.  It informed the veteran of the specific 
evidence that VA had already collected, that VA was awaiting 
(Social Security records) and that  VA was responsible to 
obtain.  The RO requested the veteran to notify it of any 
person, agency, or company that had records that would help 
VA decide the claim. It explicitly informed the veteran that 
if there were any private medical records that would support 
his claim, he could either complete a form authorizing 
release of the documents and the RO would request the 
records, or, the veteran could get the records himself and 
send them to VA.  In July 2005, the Appeals Management Center 
invited the veteran to submit medical evidence that showed a 
connection between the cervical spine/neck condition and his 
service-connected knee disability.  These letters clearly 
notified the veteran of the first three requirements of 
38 C.F.R. § 3.159(b), of his right to submit the evidence of 
private physicians, and of specific evidence that might be 
helpful in substantiating his claim.  

The June 2003 evidentiary letter also notified the veteran 
that the information about the evidence or the evidence 
itself could be sent to the address at the top of that 
letter.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, this veteran was not prejudiced by that omission.  The 
January 2002 SSOC advised him that he could submit additional 
evidence pertinent to his claim.  Moreover, the invitation to 
submit pertinent evidence was included in the text of 
38 C.F.R. § 3.159(b)(1) that was reproduced in the April 2004 
SSOC, and the May 2003, August 2004, and June 2005 decisions 
by the Board all specifically advised the veteran that he had 
the right to submit additional evidence about his claim.  

In March 2006, the veteran was notified of what evidence was 
needed with respect to the disability rating criteria and the 
effective date for a service connection disability claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

As for the representative's argument that the veteran was 
never told of the negative evidence against the claim, the 
January 2002 SSOC clearly explained the lack of evidence 
about cervical spine/neck complaints during service and prior 
to 1994.  That document also invited the veteran to submit 
additional evidence if he had it.  Explanations of the 
evidence against the veteran's claims were also included in 
the May 2002 SSOC, in the April 2004 SSOC, in the August 2004 
Board decision, in the October 2004 SSOC, in the June 2005 
Board decision, and in the April 2006 SSOC.  The record shows 
that VA fulfilled its duty with respect to notifying the 
veteran of the evidence needed to substantiate his claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, National Guard medical 
records, Social Security records, and medical treatment 
records from VA facilities, by providing him with a personal 
hearing at which he could provide testimony, and by giving 
the veteran physical examinations.  


ORDER

Service connection for a cervical spine/neck disability, 
claimed as secondary to service-connected left knee 
disability, is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


